—In an action to recover damages for personal injuries, etc., the defendants Halmar Corporation and Defoe Corp. a/k/a Halmar-Defoe Corporation appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Miller, J.), dated July 30, 1996, as dismissed the complaint insofar as asserted against them without prejudice.
Ordered that the order is reversed insofar as appealed from, as a matter of discretion, with costs, and the complaint insofar as asserted against the appellants is dismissed with prejudice.
Under the circumstances presented, the Supreme Court’s dismissal of the complaint insofar as asserted against the appellants without prejudice was an improvident exercise of discretion. Mangano, P. J., Santucci, Joy and Lerner, JJ., concur.